Patents; Inventions Secrecy Act. — On July 26, 1974 the court, by order, denied defendant’s request for review under Bulé 53 (b) (3), now Buie 5:3 (c) (3), of the trial judge’s order of July 5, 1974 denying defendant’s motion for leave to amend its answer. On October 25,1974 the court issued the following order:
Before Cowen, Chief Judge, Nichols and Kashiwa, Judges.
“This case comes before the court on defendant’s request for reconsideration of the court’s order of July 26, 1974, which affirmed the trial judge’s order of July 5, 1974. Upon consideration of defendant’s request, plaintiff’s opposition, and defendant’s response to the opp osition, the court finds:
“(1) The defense of abandonment, which defendant seeks to raise by amendment of the pleadings, does not present a jurisdictional issue because the court concludes that the Act of July 19, 1952, 66 Stat. 815, is applicable in this case rather than the Act of October 6, 1917, 40 Stat. 394, as amended;
“ (2) the provisions of the Act of July 19, 1952, 66 Stat. 815, and its predecessor, 66 Stat. 3, differ significantly from the provisions of the Act of October 6,1917, 40 Stat. 394, as *841amended; see Farrand Optical Co. v. United States, 317 F. 2d 875, 880 (2d Cir. 1962 and on rehearing en banc 1963);
“(3) plaintiff has withdrawn its canse of action based upon 35 U.S.C. 183 and may not recover under that Act for any use of its patents by the Government prior to the date the patents were issued.
“In the light of the foregoing and in view of the facts recited in the trial judge’s order of July 5,1974.
“it is ordered that defendant’s request for reconsideration is hereby denied.”